Appeal from a judgment of the Supreme Court, Erie County (Joseph S. Forma, J.), rendered July 20, 2004. The judgment convicted defendant, upon his plea of guilty, of grand larceny in the fourth degree.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of grand larceny in the fourth degree (Penal Law § 155.30), defendant contends that his waiver of the right to appeal was invalid and thus that his contention concerning the severity of his sentence is properly before us. “Because defendant has completed serving the sentence imposed, his contention that the sentence is unduly harsh and severe has been rendered moot” (People v Benson, 6 AD3d 1173, 1173 [2004], lv denied 3 NY3d 636 [2004]; see People v Parente, 4 AD3d 793 [2004]; People v James, 269 AD2d 845, 846 [2000]), and we therefore need not reach defendant’s contention with respect to the alleged invalidity of the waiver of the right to appeal. Present—Scudder, J.E, Kehoe, Gorski, Smith and Pine, JJ.